I dissent. In my opinion the case of Ryan v. Holliday, 110 Cal. 335, was properly decided. A complaint like the one in the case at bar, in which there is no averment of non-payment, does not state facts sufficient to constitute a cause of action, and a general demurrer to such complaint should be sustained. No special demurrer in such a case is necessary. And, of course, the objection that a complaint does not state facts sufficient to constitute a cause of action may be taken at any time. Such an objection is not waived by default.